The opinion of the court was delivered by
McEnery, J.
The defendants were indicted under Sec. 6 of Act No. 8, extra session, 1870, tried and convicted.
They filed a motion in arrest of judgment, alleging “ that Act 8 of 1870, under which the indictment was framed, and under which they were convicted, is unconstitutional, contrary to and violative of Articles 114, 116 of the Constitution of 1868, under which said law was passed, and hence is null and void, and they pray,” etc.
Article 116 of the Constitution of 1868 has no application to the act, as it is not incorporated into the Act 96 of 1870, having been adopted after the passage of said act.
*375The trial judge sustained the motion on the ground that the act was in violation oí Article 114 of the Constitution of 1868, as the object of the law was not expressed in the title of the act.
This identical question was presented in the cases of State vs. Taylor, 34 An. 978, and State vs. Dubois, 39 An. 676, in both of which it was decided that Act No. 8 of 1870 does not violate Article 114 of the Constitution of 1868. These cases finally settled the question, and must be accepted as the law.
It is therefore ordered, adjudged and decreed that the judgment appealed from be avoided and reversed, and it is now ordered that this case be remanded to be proceeded with according to law.